Case: 09-10339     Document: 00511069488          Page: 1    Date Filed: 04/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 2, 2010
                                     No. 09-10339
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RODOLFO CASTILLO, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-166-4


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Rodolfo Castillo, Jr., pleaded guilty to conspiracy to possess with intent to
distribute 500 grams or more of a substance containing cocaine and received a
sentence of 170 months in prison. On appeal, he challenges the validity of his
sentence. Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a).     United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we determine whether

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10339    Document: 00511069488 Page: 2        Date Filed: 04/02/2010
                                 No. 09-10339

the sentence imposed is procedurally sound and whether the sentence is
substantively reasonable. On appeal, Castillo challenges only the procedural
reasonableness of his sentence, asserting that the district court erred in
calculating the applicable guidelines range. See Gall, 552 U.S. at 51.
      Castillo admitted at his guilty plea that he had participated in a
transaction involving 16 kilograms of cocaine. He argues on appeal that the
district court erred in holding him responsible for an additional 15.5 kilograms
of cocaine and for 61 pounds of marijuana, listed in the presentence report
(PSR). He maintains that the information about this relevant conduct, obtained
from coconspirator Rolando Rodriguez, should not have been considered because
Rodriguez had a motivation to embellish the pertinent drug quantities and
because the information constituted uncorroborated hearsay. The district court
may rely on the information in a PSR in the absence of rebuttal evidence.
United States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009). “Mere objections do
not suffice as competent rebuttal evidence.” United States v. Parker, 133 F.3d
322, 329 (5th Cir. 1998). A district court may consider uncorroborated hearsay
evidence during sentencing proceedings. United States v. West, 58 F.3d 133, 138
(5th Cir. 1995). Castillo has not established that the district court clearly erred
in accepting the information listed in the PSR relating to the pertinent drug
quantity. See United States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998).
Moreover, even if the relevant conduct were not considered, the drug quantity
admitted by Castillo at his rearraignment would have resulted in the same base
offense level the district court applied here. As Castillo has not established that
he is entitled to relief, the judgment of the district court is AFFIRMED.




                                        2